Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) ☒ Annual Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2014 ☐ Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No.001-33893 GREENHUNTER RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 20-4864036 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1048 Texan Trail, Grapevine, Texas 76051 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (972)410-1044 Title of each class Name of each exchange on which registered Common Stock ($.001 par value) NYSE MKT Securities registered pursuant to Section12(b) of the Exchange Act: Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15 (d)of the Act.Yes ☐ No ☒ Table Of Contents Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer or non-accelerated filer (as defined in Rule12b-2 of the Act). Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Act)Yes
